RICHARDS, J.
Thimas Shinew brought this action in the Wood Common Pleas for the purpose of recovering of A. E. Huffman, Receiver of the Lyman Oil Co., for rentals claimed to be due on an oil lease. The trial resulted in a verdict in favor of Shinew, but on motion for a judgment non obstante verdicte judgment was rendered by the judge in favor of Huffman.
Error was prosecuted and the Court of Appeals" held. That only the pleadings can be considered in the rendition of a judgment notwithstanding the verdict. That there is nothing in the pleadings to show that the receiver ever became liable for the rent, hence the judgment is sought. Judgment affirmed.